Citation Nr: 1601547	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from June 29, 2009.  The Veteran appealed the assigned rating.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes dated from January 2011 to May 2015; however, these records were considered by the RO in an August 2015 supplemental statement of the case (SSOC).  The remaining documents are duplicative of the evidence in the VBMS file.


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but not higher, for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA PTSD examinations in April 2010 and March 2013.

As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's PTSD.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in March 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran's PTSD is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In a July 2009 private psychological evaluation report, the Veteran's treating provider reported that the Veteran experienced intrusive thoughts, hyperirritability, hypervigilance, and an exaggerated startle response.  He avoided conversations about his military service and war movies.  He stated that he tried to avoid his thoughts about his Vietnam experiences by working all of the time, and he never took vacations.  He indicated that he felt estranged and detached from others, he did not socialize, and he avoided crowds.  He preferred to spend time alone at home.  The Veteran noted that he had difficulty falling asleep and staying asleep, he experienced night sweats and traumatic nightmares, and he got up during the night to check the locks on his doors and windows.  He also related that he had difficulty concentrating and remembering.  He stated that he had problems focusing on tasks and that he had a hard time remembering what he read.  The Veteran was dressed normally.  His mood was dysthymic, and his affect was restricted.  His judgment and insight were limited.  He denied any current suicidal or homicidal ideation.  The psychological associate noted that the Veteran's PTSD was severe, and she assigned a GAF score of 39.  She also stated:

Because of his hyperirritability and hypervigilance[,] [the Veteran] is severely compromised in his ability to initiate or sustain work relationships.  When he worked as a store manager, he had trouble interacting with his co-workers.  Because of his isolating behaviors[,] he is also severely compromised in his ability to initiate or sustain social relationships.  Due to [the] severity and chronicity of his PTSD symptoms[,] his prognosis for recovery is poor.  Therefore, I consider him to be totally and permanently disabled.

During an April 2010 VA PTSD examination, the Veteran reported that he had a supportive relationship with his wife.  He had one son and one daughter, and he indicated that he got along well with his wife and family.  He related that he rarely socialized and had few friends and social contacts outside of his family.  The Veteran stated that he was easily angered and irritated with his family, but he denied a history of violence or assaultiveness.  He reported that he spent most of his time at work as a way of dealing with his PTSD.  He reported that he had trouble dealing with supervisory responsibilities when he worked in retail, but after he lost his job due to a company buy-out, he started his own business selling firewood.  He indicated that he would cut firewood and sell it locally.  He stated that his family helped him and he had little to deal with others.  He sold firewood for almost 19 years and then he cut back on his work and his "problems worsened."  The Veteran indicated that he had been retired since 2009.  A mental status examination revealed unremarkable psychomotor activity and speech.  The Veteran was neatly groomed and cooperative.  His affect was appropriate, and he had an anxious mood.  He was oriented to person, place, and time.  His thought process and content were unremarkable, and his judgment was intact.  The Veteran reported difficulty falling asleep and stated that he had frequent nightmares and night sweats.  He denied having any hallucinations, obsessive or ritualistic behavior, hallucinations, homicidal thoughts, and suicidal thoughts.  He had good impulse control and no episodes of violence.  His remote, recent, and immediate memory were normal.  The examiner diagnosed the Veteran with severe PTSD and assigned a GAF score of 49.  

In a September 2010 private psychological evaluation, the treating psychological associate noted that the Veteran's PTSD symptoms continued to disrupt his life.  He reported having more intrusive thoughts since he began working less.  He stated that his sleep was poor at night and that he remained hypervigilant.  He indicated that he did not socialize and preferred to be alone.  The psychological associated noted that the Veteran presented as anxious and had difficulty falling asleep.  She opined that his PTSD was severe and assigned a GAF score of 38.

In a November 2012 private psychological evaluation, the treating psychological associate noted that the Veteran continued to have the same symptoms as reported in her initial July 2009 evaluation.  In addition, she noted that the Veteran was unable to "just sit at home" despite his inability to function successfully in a regular work environment.  He indicated that, when he had nothing to keep his mind occupied, he had intrusive thoughts of his Vietnam service, which depressed him and left him feeling anxious.  He stated that he sold firewood and only had family members working with him.  He reported that he is easily irritated, he was impatient with others, and his tolerance for other people and their mistakes was low.  He stated that he needed things done "the right way."  The Veteran related that his sleep problems continued to worsen over the last several years.  He also noted that he did not socialize and preferred to spend time alone at home.  He further indicated that he was easily startled by loud noises, including the phone ringing, and his difficulty with memory and concentration had worsened in recent years.  A mental status examination showed that the Veteran was appropriately dressed.  His mood was dysthymic, and his affect was restricted.  His judgment and insight were limited.  He denied any suicidal or homicidal ideation.  The psychological associated noted that the Veteran's PTSD was severe and assigned a GAF score of 38.  Further, she stated:

It is my professional opinion that in the last [three] years[,] [the Veteran's] PTSD symptoms have gotten worse and are causing him more distress.  They interfere significantly in all aspects of his life.  Follow up reports in 2009 and 2010 note that his symptoms were getting worse.  Because of his hyperirritability and hypervigilance[,] [the Veteran] is severely compromised in his ability to initiate or sustain work relationships.  When he worked as a store manager, he had trouble interacting with his co-workers.  Because of his isolating behaviors[,] he is also severely compromised in his ability to initiate or sustain work or social relationships.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  I consider him to be permanently and totally disabled.

During a March 2013 VA PTSD examination, the Veteran reported that he had no changes to his social, marital, or family status since his last VA examination.  He stated that he was working part-time for his firewood company.  He indicated that he had a depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination, the Veteran was alert and oriented to person, place, time, and event.  He was extremely anxious with congruent affect.  He was alert and cooperative, demonstrated fair grooming and hygiene, and maintained little to no eye contact.  His speech was of normal rate, rhythm, and very soft volume.  He denied any current suicidal or homicidal ideation, intent, or plan.  He denied any hallucinations, delusions, or hypo-manic episodes.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner also opined that the Veteran's PTSD, in and of itself, did not prevent him from sustaining physical or sedentary employment.  He noted that the Veteran had worked in solitary employment for many years, cutting and delivering firewood.  He did indicate that the Veteran would have an extremely difficult time finding employment if it meant having social interactions.  He opined that the Veteran may be able to work in a job where he is allowed to have limited social contact.  The examiner assigned a GAF score of 45.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating for PTSD.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent rating throughout the period on appeal. 

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Specifically, the March 2013 VA examiner opined that the Veteran's PTSD has caused occupational and social impairment in most areas.  Moreover, the April 2010 VA examiner and a private psychological associate both described the Veteran's PTSD as severe.  During both VA examinations and each private psychological evaluation, the Veteran described having social isolation, hyperirritability, impatience with others, sleep impairment, anxiety, and difficulty with memory and concentration.  In addition, during the March 2013 VA examination, the Veteran reported that he had panic attacks more than once per week.  Throughout the appeal, he described his difficulty in a traditional occupational setting, and he indicated that he was self-employed cutting and delivering firewood in his local community for approximately 20 years.  He also related that he only employed family in his business.  The March 2013 VA examiner opined that, although the Veteran's PTSD, in and of itself, did not prevent him from sustaining physical or sedentary employment, he would have an extremely difficult time finding employment if it meant having social interactions.  

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating or higher during the appeal period.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD has not been shown to be productive of total occupational and social impairment to warrant a 100 percent rating.  

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Throughout the appeal, the evidence does not show that the Veteran has total occupational and social impairment.  Rather, the Veteran has reported that he maintained a good relationship with his wife and family.  In fact, he indicated that he predominantly limited his social interactions to his family members, and he employed family members to work with him.  With regard to occupational functioning, the March 2013 VA examiner noted that the Veteran's PTSD did not prevent the Veteran from maintaining all physical and sedentary employment.  Rather, he indicated that he would have difficulty in occupations with social interaction.  Moreover, the evidence shows that the Veteran was self-employed for nearly 20 years and maintained his own firewood cutting and delivery service.  

There is also no indication that the Veteran has had any of the symptoms indicative of the 100 percent criteria, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  During both VA examinations, the examiners noted that the Veteran's thought processes were unremarkable.  He denied persistent delusions or hallucinations.  He acted appropriately and cooperatively during the VA examinations and during the private psychological evaluations.  He was oriented in all spheres during both VA examinations, and his memory was intact during mental status examinations throughout the appeal.  

Finally, the Board acknowledges that GAF scores remained fairly consistent during the appellate period.  Specifically, the VA examiners assigned GAF scores of 49 in April 2010 and 45 in March 2013, whereas the private psychological associate assigned GAF scores of 39 in July 2009 and 38 in September 2010 and November 2012.  A score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47.  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). See DSM-IV. 

These GAF scores are but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF scores.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's PTSD more generally reflects serious impairment in functioning.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with total occupational and social functioning referenced by the 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his sleep impairment, depressed mood, panic attacks, memory loss, disturbance of motivation and mood, flattened affect, and difficulty in establishing work and social relationships.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Moreover, as discussed above, there is a higher rating available under the diagnostic code, but the Veteran's PTSD is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


